Title: Abigail Adams to Mercy Otis Warren, 27 February 1774
From: Adams, Abigail
To: Warren, Mercy Otis


     
      
       
        ante 27 February 1774
       
       
      
     
     Your agreable favour of January 19 demands from me more than I am able to pay. My coin will have more alloy tho it bears the same Stamp of Friendship with your own.
     I was not sensible till I received yours that my last Letter to you abounded with so many terrors. I am not Naturally of a gloomy temper nor disposed to view objects upon the dark Side only. I rejoice that all my fears on that account were so soon drowned in an ocean of water instead of being verified by the sheding of Blood. Nor would I again alarm you with apprehensions of tumult and disorder the ensuing week by a dethroned chief Justice attempting to take his Seat upon the bench, who if he should meet with opposition would say with the fallen Angels
     
      What tho the place be lost? All is not lost,
      The unconquerable Will And Study of revenge,
      Immortal hate And courage never to submit or yield,
      And what is else not to be overcome;
      That Glory never shall their Wrath or might
      Extort from me.
     
     What a pitty it is that so much of that same Spirit which prompted Satan to a revoult in heaven should possess the Sons of men and eradicate every principal of Humanity and Benevolence. How unbounded is ambition and what ravages has it made among the human Species. It was that which led Alaxander to weep for more Worlds to conquer, and Caesar to say he had rather be the first man in a village than the second in Rome and the arch Fiend Himself to declare he had rather Reign in Hell than serve in Heaven. But that Ambition which would establish itself by crimes and agrandize its possessor by the ruin of the State and by the oppression of its Subjects, will most certainly defeat itself. When Alexander Weep’t he degraded himself. He would certainly have acquired much greater Glory by a wise and prudent goverment of those kingdoms he had conquerd, than by childishly blubering after new Worlds. This passion of Ambition when it centers in an honest mind possess’d of great Abilities may and often has done imminent Service to the World. There are but few minds if any wholy destitute of it and tho in itself it is Laudible yet there is nothing in Nature so amiable but the passions and intrest of Men will pervert to very base purposes. When I consider the Spirit which at present prevails throughout this continent I really detest that restless ambition of those artfull and designing men which has thus broken this people into factions—and I every day see more and more cause to deprecate the growing Evil. This party Spirit ruins good Neighbourhood, eradicates all the Seeds of good nature and humanity—it sours the temper and has a fatal tendancy upon the Morals and understanding and is contrary to that precept of Christianity thou shallt Love thy Neighbour as thy self. I have some where met with an observation of this kind that Zeal for a publick cause will breed passions in the hearts of virtuous persons to which the Regard of their own private interest would never have betrayed them.—You Madam encourage me to hope that these discords and divisions will e’er long cease and ancient fraud shall fail; returning justice lift aloft her Scale. We shall not then see the Worst of Men possessd of every place of eminence in order to serve a party nor the best disregarded because they will not stoop to those methods which would gratify their faction, “and barter Liberty for gold.” I wish to rejoice with you in the happy completion of your prophysy.
     I congratulate you Madam upon the return of the very worthy bearer of this Letter. I have had a Sympathy for you in his absence being often Subject to the same Misfortune. We have had but little of his company he has been so much engaged in the affairs of the State.—By this opportunity I send you the 3 part of the progress of Dulness, the production of a young Gentleman who is now studiing Law with Mr. Adams and who is look’d upon as a real Genious.—I wish you would confide so much in your Friend as to favour her now and then with some of your poetical productions—they would be a great gratification to your assured Friend,
     
      Abigail Adams
     
    